Citation Nr: 1129482	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kara M. Koonce, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for disc disease of the lumbar spine.

The claim of service connection for a back injury was denied previously in an October 1995 rating decision as the disability was not incurred or aggravated in service.  The Veteran filed a notice of disagreement, and the RO issued a statement of the case (SOC) in the matter.  Then, in April 1998, the case went before the Board, at which time, the Board denied service connection for residuals of a back injury as there was no competent evidence or nexus or link between the Veteran's current disc disease and the reported back injury in service.  The Veteran was advised of the determination and his appellate rights in a letter dated April 1998 and did not appeal the decision.  In August 2006, the Veteran filed a claim for service connection for disc disease of the lumbar spine.  The March 2007 rating decision continued the denial of service connection, finding that the Veteran's disability was not incurred or aggravated in service.  Subsequent to that rating decision, additional service treatment records (STRs) pertinent to the claim (but not previously considered) were received.  The January 2008 SOC reviewed the claim on the merits. 

Under 38 C.F.R. § 3.156(c), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim" i.e., on the merits.  Consequently, the RO properly readjudicated the claim on the merits, and the Board will do likewise.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement for service connection for disc disease of the lumbar spine.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for his disc disease of the lumbar spine.  

In the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, dated February 2008, the Veteran stated that he fell from a tree at the age of nine and broke both of his wrists.  According to the Veteran, he did not injure his back in this accident, which was prior to service.  Moreover, the Veteran states that while in service he fell from a ship into rough seas, a distance of eight feet, and landed on his back.  He stated that this was his first and only injury to his back.  The Board notes that evidence of this accident during service is not shown in the service treatment records.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 
U.S.C.A. §  1111 (West Supp. 2010).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) (2010); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West Supp. 2010). 

The Board notes that an induction examination report is not in the claims file.  Service treatment records, dated from June 1963 to July 1963, note that the Veteran was hospitalized for lower back pain at the U.S. Naval Hospital in San Diego, California.  He was diagnosed with herniation, nucleus pulposus.  It is noted that the Veteran had a previous history of low back and right sciatic pain dating back to a fall from a tree three years prior to service, in which he fractured five vertebrae and both wrists.  Subsequently, the Veteran experienced intermittent low back and right sciatic pain.  While in service, the Veteran noticed increased pain in his lower back and his right lower extremity, similar to previous pain and symptoms.  

The Veteran was deemed medically unfit for service due to his herniation, nucleus pulposus, in a June 1963 Medical Board proceeding record.  It was also reported that the Veteran's disorder was not aggravated by service or caused incident to service. 

The Veteran was afforded a VA examination in August 1995.  The Veteran reported that he fell off the bridge of a small destroyer during a storm and was then hospitalized for two to three months for a back injury and received an honorable discharge.  The Veteran reported progressive problems with his back and required injection surgery in 1983.  The VA examiner diagnosed the Veteran with disc disease, characterized by pain and limited range of motion.  The examiner did not provide a nexus opinion or state whether the Veteran's back disorder was incurred or aggravated in service.  More importantly, the VA examiner did not have access to the Veteran's service treatment records, thus the VA examiner was unable to consider such evidence when rendering his medical opinion.  Because VA undertook to provide an examination and medical opinion, the Board must ensure that such an opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  Thus, the Board considers the examination report to be insufficient, and the case must be remanded to provide the Veteran with an addendum examination.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions: 

1. Schedule the Veteran for the appropriate VA examination to determine whether the Veteran's disc disease of the lumbar spine began in, or was aggravated by, his active military service.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted.  The examiner should set forth an opinion as to whether the claimed lumbar spine disability clearly and unmistakably existed prior to service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service. (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.) 

If it is determined that the Veteran's disc disease of the lumbar spine did not clearly and unmistakably exist prior to service, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the disability had its origin in service or is in any way related to the Veteran's active service. A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative. 

2. Once all necessary development is completed, readjudicate the claim currently on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case (SSOC) and given the appropriate time period within which to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

